Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sabine Ward on 1/13/21.

The application has been amended as follows: 
Claim 21.         (Currently Amended) A fiber-optic sensing system comprising:               an optical fiber;               a tunable light source configured to couple light having two orthogonal polarizations into the optical fiber;               a first polarization controller comprising a first pair of plates to compress a first portion of the optical fiber with a constant first transverse compressive force in a first direction to cause a first phase delay on light polarized in the first direction, the first portion located between the first pair of plates;               a second polarization controller comprising a second pair of plates to compress a second portion of the optical fiber with a variable second transverse compressive force in a a variation[s] of a wavelength of the light coupled into the optical fiber to be temporally coordinated with a variation [and] of the second transverse compressive force,
               wherein the second transverse compressive force is varied between minimum and maximum values corresponding to respective minimum and maximum values of the second phase delay, and wherein the first phase delay is between the minimum and maximum values of the second phase delay.

Claims 37-40 (Cancelled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to explicitly disclose or reasonably suggest a pair of independently controlled polarization plates where one is constant, a second is variable which imparts phase delays that are synced with an input light source with simultaneous control.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 6,384,956 (abstract).
US 2006/0067604. 
US 2005/0185190 (independent retarder control). 
US 4,735,506.
US 4,753,507.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883